UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2224


ALAN MILES,

                  Plaintiff – Appellant,

             v.

FULTON BANK,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00202-RBS-TEM)


Submitted:    July 20, 2009                 Decided:   August 3, 2009


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Bischoff, Kevin E. Martingayle, Jonathan L. Stone,
STALLINGS & BISCHOFF, PC, Virginia Beach, Virginia, for
Appellant.    Jonathan L. Hauser, TROUTMAN & SANDERS, LLP,
Virginia Beach, Virginia, Robert A. Angle, TROUTMAN & SANDERS,
LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alan Miles appeals the district court’s order denying

his motion for partial summary judgment and granting Defendant’s

summary judgment motion on his breach of contract action.                   We

have     reviewed   the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Miles    v.   Fulton   Bank,   No.   2:08-cv-00202-RBS-TEM

(E.D. Va. filed Sept. 30, 2008; entered Oct. 2, 2008).                      We

dispense    with    oral    argument     because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                         2